892 F.2d 80
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TRANSTAR INDUSTRIES, INC., Plaintiff-Appellant,v.KEY TRANSMISSION PARTS, INC., et al., Defendants-Appellees
No. 89-4132.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1989.

Before KENNEDY, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.


1
The plaintiff appeals an order of the district court denying its motion to extend and granting the defendants' motion to dissolve a temporary restraining order entered by a state court judge prior to the removal of this contract action under 28 U.S.C. § 1441.   The plaintiff now has filed an emergency motion to restore the temporary restraining order pending a district court hearing on its motion for a preliminary injunction.   That hearing is scheduled for Tuesday, December 26, 1989.


2
It is well-settled law that, except for circumstances not present in this appeal, an order denying a temporary restraining order is nonappealable.   See, e.g., Petraco-Valley Oil & Refining Co. v. United States Department of Energy, 633 F.2d 184, 199 (T.E.C.A.1980).   It follows that an order denying the extension of a temporary restraining order is also nonappealable.   Likewise, this court has held that an order dissolving a temporary restraining order is nonappealable.   Leslie v. Penn Central Railroad Co., 410 F.2d 750 (6th Cir.1969) (per curiam).


3
Upon examination of the documents submitted by the parties, the court also concludes the plaintiff has not shown such extraordinary circumstances as to warrant construction of its motion as a petition for a writ of mandamus.


4
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.


5
No costs are awarded.